Citation Nr: 1046652	
Decision Date: 12/14/10    Archive Date: 12/20/10

DOCKET NO.  07-10 063A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for bunion, left foot, 
status post bunionectomy.

2.  Entitlement to an initial compensable evaluation for 
amputation of the tip of the right ring finger.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. J. N. Driever




INTRODUCTION

The Veteran had active service from October 1962 to October 1965 
and from September 2003 to February 2005.

These claims come before the Board of Veterans' Appeals (Board) 
on appeal of an October 2005 rating decision of the Department of 
Veterans Affairs Regional Office in Pittsburgh, Pennsylvania.  

The Veteran's appeal initially included a claim of entitlement to 
service connection for bilateral tinnitus.  However, by rating 
decision dated January 2008, the RO granted this claim.

The Board addresses the claim of entitlement to service 
connection for bunion, left foot, status post bunionectomy, in 
the REMAND section, below, and REMANDS that claim to the RO via 
the Appeals Management Center (AMC) in Washington, D.C.


FINDINGS OF FACT

1.  Residuals of the amputated tip of the Veteran's right ring 
finger cause mild functional impairment and include numbness of 
that finger, a weakened grip, an irregular nail with ingrowth and 
frequent avulsions, and discomfort and painful motion with 
certain activities.  

2.  The Veteran's right ring finger was not amputated at the 
proximal interphalangeal joint or proximal thereto.  




CONCLUSION OF LAW

The criteria for entitlement to an initial 10 percent evaluation 
for amputation of the tip of the right ring finger are met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§§ 4.1-4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code (DC) 5155 
(2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

Upon receipt and prior to consideration of most applications for 
VA benefits, VA is tasked with satisfying certain procedural 
requirements outlined in the Veterans Claims Assistance Act of 
2000 (VCAA) and its implementing regulations.  38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 
2009); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2010).

A.  Duty to Notify

The VCAA and its implementing regulations provide that VA is to 
notify a claimant and his representative, if any, of the 
information and medical or lay evidence not previously provided 
to the Secretary that is necessary to substantiate a claim.  As 
part of the notice, VA is to specifically inform the claimant and 
his representative, if any, of which portion of the evidence the 
claimant is to provide and which portion of the evidence VA will 
attempt to obtain on the claimant's behalf.  

These notice requirements apply to all five elements of a service 
connection claim, including: (1) veteran status; (2) existence of 
disability; (3) a connection between service and disability; (4) 
degree of disability; and (5) effective date of disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484 (2006).

The RO provided the Veteran VCAA notice on his claims by letters 
dated March 2006 and June 2008.  These reflect compliance with 
pertinent regulatory provisions and case law, noted above.  In 
the letters, the RO acknowledged the Veteran's claim, notified 
him of the evidence needed to substantiate that claim, identified 
the type of evidence that would best do so, notified him of VA's 
duty to assist and indicated that it was developing his claim 
pursuant to that duty.  

The RO also provided the Veteran all necessary information on 
disability ratings and effective dates.  As well, it identified 
the evidence it had received in support of the Veteran's claim 
and the evidence it was responsible for securing.  The RO noted 
that it would make reasonable efforts to assist the Veteran in 
obtaining all other outstanding evidence provided he identified 
the source(s) thereof.  The RO also noted that, ultimately, it 
was the Veteran's responsibility to ensure VA's receipt of all 
pertinent evidence.  

Notice under the VCAA must be provided a claimant prior to an 
initial unfavorable decision by the agency of original 
jurisdiction.  Pelegrini v. Principi (Pelegrini II), 18 Vet. App. 
112, 119-20 (2004).  In this case, some of the notice the RO 
provided was untimely.  However, the RO cured this timing defect 
in February 2009, when it readjudicated the Veteran's claim in a 
supplemental statement of the case.  Mayfield v. Nicholson, 499 
F.3d 1317 (Fed. Cir. 2007).

B.  Duty to Assist

VA is also to assist a claimant in obtaining evidence necessary 
to substantiate a claim, but such assistance is not required if 
there is no reasonable possibility that it would aid in 
substantiating the claim.  38 U.S.C.A. §§ 5103(a), 5103A (West 
2002); 38 C.F.R. § 3.159(b), (c) (2010).

The RO made reasonable efforts to identify and obtain relevant 
records in support of the Veteran's claim.  38 U.S.C.A. § 
5103A(a), (b), (c) (West 2002).  Specifically, the RO secured and 
associated with the claims file all evidence the Veteran 
identified as being pertinent to his claim, including service and 
post-service treatment records.  The RO also afforded the Veteran 
a VA examination, during which an examiner discussed the severity 
of the Veteran's right ring finger disability.  

In written statements submitted in October 2006 and September 
2007, the Veteran asserts that the report of the examination is 
inadequate to decide his claim because it was not prepared by an 
orthopedic specialist or based on any medical records and it 
focused on the appearance of his finger, rather than the 
functional residuals of his amputation.  These residuals 
allegedly include weakened movement, painful motion and numbness 
and impede his ability to function properly and use his right 
hand repetitively.    

The Board acknowledges this assertion, but does not agree that 
another examination is necessary.  Although, as alleged, the 
report of the examination might have been prepared by an 
individual not specialized in orthopedics, he objectively 
confirmed the symptoms the Veteran noted.  Below, the Board 
assigns the Veteran's right ring finger disability a higher 
initial evaluation based on those symptoms.

II.  Analysis

The Veteran asserts that the evaluation initially assigned his 
right ring finger disability does not accurately reflect the 
severity of his right ring finger symptomatology and deformity.  
According to written statements he submitted during the course of 
this appeal, this symptomatology includes weakened movement, 
painful motion, numbness, sensitivity, chronic pain and an 
ingrown, unstable toenail.  Allegedly, the symptomatology and 
deformity generally impede his ability to use his right hand, 
including when engaging in repetitive gripping movements, and 
have resulted in lost employment opportunities.  He contends that 
he recently had to decline a lucrative job offer in forensic 
science because he would be unable to perform to his employer's 
expectations.  Allegedly the job involved working in a crime 
laboratory with sensitive laboratory equipment, which 
necessitated delicate manual dexterity.  

1.  Schedular

Disability evaluations are determined by evaluating the extent to 
which a service-connected disability adversely affects a 
veteran's ability to function under the ordinary conditions of 
daily life, including employment, by comparing his symptomatology 
with the criteria set forth in the Schedule for Rating 
Disabilities (rating schedule).  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. §§ 4.1, 4.2, 4.10 (2010).  If two evaluations are 
potentially applicable, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that evaluation; otherwise, the lower evaluation 
will be assigned.  38 C.F.R. § 4.7 (2010).

Where an award of service connection for a disability has been 
granted and the assignment of an initial evaluation for that 
disability is disputed, separate evaluations may be assigned for 
separate periods of time based on the facts found. In other 
words, the evaluations may be "staged."  Fenderson v. West, 12 
Vet. App. 119, 125-126 (1999).

A disability may require re-evaluation in accordance with changes 
in a veteran's condition.  In determining the level of current 
impairment, it is thus essential that the disability be 
considered in the context of the entire recorded history.  38 
C.F.R. § 4.1.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the system, 
to perform the normal working movements of the body with normal 
excursion, strength, speed, coordination, and endurance.  The 
examination on which an evaluation is based must adequately 
portray the anatomical damage, and the functional loss, with 
respect to all of these elements.   The functional loss may be 
due to absence of part, or all, of the necessary bones, joints 
and muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it may 
be due to pain, supported by adequate pathology and evidenced by 
visible behavior of the claimant undertaking the motion.  
Weakness is as important as limitation of motion and a part that 
becomes painful on use must be regarded as seriously disabled.  A 
little used part of the musculoskeletal system may be expected to 
show evidence of disuse, either through atrophy, the condition of 
the skin, absence of normal callosity or the like.  38 C.F.R. §§ 
4.40, 4.45 (2010).

As regards the joints, the factors of disability reside in 
reductions of their normal excursion of movements in different 
planes.  Inquiry will be directed to these considerations: less 
movement than normal; more movement than normal; weakened 
movement; excess fatigability; incoordination, impaired ability 
to execute skilled movements smoothly; and pain on movement, 
swelling, deformity or atrophy of disuse.  Instability of 
station, disturbance of locomotion, interference with sitting, 
standing and weight-bearing are related considerations.  38 
C.F.R. 
§ 4.45; see also DeLuca v. Brown, 8 Vet. App. 202, 206-7 (1995) 
(holding that VA's review of a service-connected musculoskeletal 
disability must include an assessment of the functional 
impairment caused by that disability and that, if the service-
connected disability involves a joint rated based on limitation 
of motion, adequate consideration must be given to functional 
loss due to pain under 38 C.F.R. § 4.40, and functional loss due 
to weakness, fatigability, incoordination or pain on movement of 
a joint under 38 C.F.R. § 4.45).  Painful, unstable, or maligned 
joints due to healed injury are entitled to at least the minimum 
compensable evaluation for the joint.  38 C.F.R. § 4.59 (2010).

The RO has evaluated the Veteran's right ring finger disability 
as 0 percent disabling pursuant to DCs 5155 and 5230.  DC 5155 
provides that a 10 percent evaluation is assignable for 
amputation of the ring finger without metacarpal resection, at 
proximal interphalangeal joint or proximal thereto.  A 20 percent 
evaluation is assignable for such an amputation with metacarpal 
resection (more than one-half the bone lost).  38 C.F.R. § 4.71a, 
DC 5155 (2010).

DC 5230 and 5227, the latter of which is also applicable in this 
case, provide that a noncompensable evaluation is assignable for 
ankylosis and limitation of motion of the ring or little finger.  
38 C.F.R. § 4.71a, DCs 5227, 5230 (2010).  The adjudicator should 
also consider whether an evaluation as amputation is warranted 
and whether an additional evaluation is warranted for resulting 
limitation of motion of other digits or interference with overall 
function of the hand.  38 C.F.R. § 4.71a, 
DC5227, Note (2010).

In this case, the Veteran's right ring disability picture more 
nearly approximates the criteria for a higher initial evaluation 
based on numbness of the right ring finger, a weakened grip, an 
irregular nail with ingrowth and frequent avulsions, and 
discomfort and painful motion with certain activities.  

In October 2004, a window slammed on the Veteran's right ring 
finger, amputating the tip of that finger above the proximal 
interphalangeal joint.  Graphic photos of this injury reveal that 
the amputation did not involve the proximal interphalangeal or 
metacarpal joint.  This injury necessitated delayed secondary 
closure.

Since then, the Veteran has sought treatment for residuals of the 
amputation and had undergone a VA examination of his right ring 
finger.  During the examination, conducted in July 2005, the 
Veteran reported numbness and tingling in the right ring finger, 
a weakened right hand grip, difficulty using his right ring 
finger when typing and discomfort on tapping the finger.  The 
examiner noted that the Veteran had an irregularly shaped nail 
that tended to become ingrown, but no neurologic abnormalities.  
The examiner objectively confirmed numbness of a chronic nature, 
some difficulty making and closing a fist, a slightly diminished 
hand grip, difficulty typing, and discomfort at the tip of the 
finger when tapping it.   

In June 2007, a private physician objectively confirmed the 
numbness across the tip of the finger, sensitivity and pain over 
the radial side of the finger, including on use or with movement 
of the finger or nail, an unstable nail with symptomatic 
avulsions and partial ingrowth, full range of motion, but with 
pain on full fist formation and with contact against the distal 
pulp of the finger, and firmness under the pulp.  The physician 
indicated that these symptoms were causing mild functional 
disability.   

In July 2008, a nurse who had known the Veteran for 18 years 
submitted a statement confirming that she had observed the 
Veteran in pain secondary to his finger disability and stopping 
activity due to the pain.  She indicated that the Veteran was 
unable to grip or utilize his dominant hand when engaging in 
certain activities of daily living and had begun to use his non-
dominant hand to accomplish certain tasks.  She explained that, 
prior to the injury, the Veteran was a Station Commander in a 
police department, which required him to type many reports.  
Allegedly, he had excellent typing skills and prepared his 
reports professionally.  The nurse noted that, since the injury, 
the Veteran had become frustrated, particularly because he could 
no longer type as quickly or as accurately.  She opined that the 
pain and lack of sensitivity the Veteran was experiencing as a 
result of his right ring finger disability significantly impacted 
his daily life.  

The Veteran's right ring finger was not amputated at the proximal 
interphalangeal joint or proximal thereto.  As a result, the 
Board may not assign the Veteran an initial compensable 
evaluation under DC 5155.  The Board also may not assign the 
Veteran an initial compensable evaluation under DC 5227 or DC 
5230 as the right ring finger disability has not caused 
limitation of motion or ankylosis.  It has, however, caused pain, 
discomfort, numbness and sensitivity, including on motion, 
symptoms that warrant a higher initial evaluation under DeLuca v. 
Brown, 8 Vet. App. at 206-7 and 38 C.F.R. §§ 4.40, 4.45, 4.59.  

The Board accepts that the loss of the tip of the Veteran's right 
ring finger has significantly impacted his daily activities 
especially given his former position, which required typing on a 
daily basis.  As the nurse has indicated, however, the Veteran 
has begun to compensate for this impact by using his non-dominant 
hand to aid in accomplishing the affected activities.  Given this 
fact as well as the VA examiner's opinion that, overall, the 
disability causes mild functional impairment, the Board concludes 
that the criteria for the assignment of an initial 10 percent 
scheduler evaluation are met.  In the absence of evidence of more 
serious functional impairment, an initial schedular evaluation in 
excess of 10 percent may not be assigned.    

2.  Extraschedular & Total Disability Evaluation

In certain circumstances, a claimant may be assigned a higher 
initial or increased evaluation on an extraschedular basis.  The 
question of whether such an evaluation may be assigned on such a 
basis is a component of a claim for a higher initial or increased 
evaluation.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).

Although the Board may not assign an evaluation on an 
extraschedular basis in the first instance, when the question is 
raised either by the claimant, or reasonably by the evidence of 
record, the RO or Board must specifically decide whether to refer 
the claim to the Chief Benefits Director of VA's Compensation and 
Pension Service under 38 C.F.R. § 3.321 for consideration of the 
matter.  Barringer v. Peake, 22 Vet. App. 242 (2008).  He is 
authorized to approve the assignment of an extraschedular 
evaluation if the claim "presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of the 
regular schedular standards."  38 C.F.R. § 3.321(b)(1) (2010).

If the claimant or the evidence raises the question of 
entitlement to a higher initial or increased evaluation on an 
extraschedular basis, as a threshold matter, the Board must 
determine whether the evidence before VA presents such an 
exceptional disability picture that the available schedular 
evaluations for the service-connected disability are inadequate.  
This requires comparing the level of severity and symptomatology 
of the service-connected disability with the established criteria 
found in the rating schedule pertaining to that disability.  Thun 
v. Peake, 22 Vet. App. 111, 118 (2008).  

If the criteria reasonably describe the level of severity and 
symptomatology of the disability, the disability picture is 
contemplated by the rating schedule, the assigned schedular 
evaluation is adequate and no referral is necessary.  Id.  If the 
criteria do not reasonably describe the level of severity and 
symptomatology of the disability, the disability picture is not 
contemplated by the rating schedule and the assigned schedular 
evaluation is inadequate.  The RO or Board must then determine 
whether the exceptional disability picture involves other related 
factors such as those outlined in 38 C.F.R. 3.321(b)(1) as 
"governing norms", including "marked interference with 
employment" and "frequent periods of hospitalization".  Id.

The question of whether a TDIU may be assigned due to service-
connected disability(ies) is, in certain circumstances, also 
considered a component of a claim for a higher initial or 
increased evaluation.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  
This occurs when a claimant: (1) submits evidence of a medical 
disability; (2) makes a claim for the highest evaluation 
possible; and (3) submits evidence of unemployability.  In such a 
case, the evidence and assertion satisfy the requirement of 38 
C.F.R. § 3.155(a), which defines an informal claim and indicates 
that it must "identify the benefit sought", and mandates 
consideration of whether a TDIU is assignable.  Roberson v. 
Principi, 251 F.3d 1378 (Fed. Cir. 2001).  

In this case, the Veteran raises a claim for a higher initial 
evaluation for the right ring finger disability on an 
extraschedular basis.  The rating criteria of the pertinent DCs 
do not reasonably describe the level of severity and symptoms of 
this disability, but applicable regulatory provisions and case 
law do.  The assigned schedular evaluation is thus inadequate.  
Even assuming otherwise, a referral is unnecessary.  The record 
reflects that the Veteran's right ring finger disability does not 
cause marked interference with employment (allegedly hinders 
certain job opportunities, but no assertion that it markedly 
interferes with all employment) or necessitate frequent periods 
of hospitalization.

In addition, the Veteran does assert that this disability, 
considered individually or with his other service-connected 
disabilities, renders him unemployable or warrants the maximum 
evaluation allowed.  He merely contends that the disability 
recently precluded him from accepting a lucrative job offer.  
Moreover, there is no employment information of record 
establishing that this disability causes unemployability.  
Consideration of a TDIU claim is thus not mandated.

3.  Conclusion 

The rating schedule is designed to accommodate changes in 
condition; therefore, the Veteran may be awarded a different 
evaluation in the future should his right ring finger disability 
picture change.  See 38 C.F.R. § 4.1.  At present, however, the 
aforementioned evaluation is the most appropriate given the 
medical evidence of record.

In reaching this decision, the Board considered the complete 
history of the disability at issue as well as the current 
clinical manifestations and the effect the disability has on the 
Veteran's earning capacity.  38 C.F.R. §§ 4.1, 4.2, 4.41 (2010).  
Inasmuch as the preponderance of the evidence is against this 
claim, the benefit-of-the-doubt rule is not for application.  


ORDER

Entitlement to an initial 10 percent evaluation for amputation of 
the tip of the right ring finger is granted subject to statutory 
and regulatory provisions governing the payment of monetary 
benefits.


REMAND

Under 38 U.S.C.A. § 5103A(d), VA's duty to assist includes 
providing a claimant a medical examination or obtaining a medical 
opinion when an examination or opinion is necessary to make a 
decision on a claim and the claims file contains competent 
evidence that the claimant has a current disability and indicates 
that the disability may be associated with the claimant's 
service.  The types of evidence that indicate that a current 
disability may be associated with military service include, but 
are not limited to, medical evidence that suggests a nexus but is 
too equivocal or lacking in specificity to support a decision on 
the merits, or credible evidence of continuity of symptomatology 
such as pain or other symptoms capable of lay observation.  
McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006). 

Evidence of a link between current disability and service must be 
sufficient and, depending on the nature thereof, may include an 
assertion by the Veteran linking the two.  Waters v. Shinseki, 
601 F.3d 1274, 1278-79 (Fed. Cir. 2010) (holding that a 
conclusory, generalized statement relating an in-service illness 
to present medical problems is not sufficient to necessitate 
obtaining a VA examination and that medical examinations are not 
to be routinely and automatically provided to all veterans in 
disability cases involving nexus issues).  The threshold for 
finding a link between current disability and service is low.  
Locklear v. Nicholson, 20 Vet. App. 410 (2006); McLendon v. 
Nicholson, 20 Vet. App. at 83.  

In this case, an examination in support of the claim of 
entitlement to service connection for bunion, left foot, status 
post bunionectomy, is necessary.  The Veteran asserts that, 
during service, the use of ill-fitting boots severely aggravated 
his preexisting left bunion, necessitating a bunionectomy in 
2004.  He further asserts that, despite the surgery, since 
discharge, he has experienced continual discomfort in his left 
foot, stiffness in his big toe and the ball of his foot, 
inflexibility, a puffy sensation behind his toes and hard and 
painful calluses across the ball of his foot.  

Post-service medical records confirm that the Veteran currently 
has a bunion on his left foot.  Service treatment records confirm 
that the Veteran had a left bunion that was at least temporarily 
aggravated during service due to the use of a CAM boot secondary 
to a ruptured Achilles tendon.  The bunion necessitated surgery 
in December 2004, after which the Veteran continued to express 
left foot complaints.  To date, VA has not obtained a medical 
opinion addressing whether the Veteran's current left bunion is 
related to, or was aggravated by, active service.  The Veteran's 
assertions relating the two are sufficient to mandate securing 
such an opinion.

This case is REMANDED for the following action :

1.  Arrange for the Veteran to undergo a VA 
examination in support of his claim for 
service connection for a bunion on the left 
foot.  Forward the claims file to the 
examiner for review of all pertinent 
documents therein and ask the examiner to 
confirm in his written report that he 
conducted such a review.  Following a 
thorough evaluation, during which all 
indicated tests are performed, ask the 
examiner to:

a) opine whether the Veteran's 
left bunion is at least as likely 
as not etiologically related to 
his period of active service, 
including the documented in-
service left bunion;

b) if not, opine whether the 
Veteran's left bunion preexisted 
service and, if so, whether it 
worsened in severity therein 
beyond its natural progress;

c) provide detailed rationale, 
with specific references to the 
record, for the opinions 
expressed; and

d) if an opinion cannot be 
expressed without resort to 
speculation, discuss why such is 
the case.

2.  Readjudicate the claim being remanded 
based on all of the evidence of record.  If 
the benefit sought on appeal is not granted 
to the Veteran's satisfaction, provide the 
Veteran and his representative a 
supplemental statement of the case.

Thereafter, subject to current appellate procedure, return this 
case to the Board for further consideration.  By this REMAND, the 
Board intimates no opinion as to the ultimate disposition of the 
appeal.  The Veteran need not act unless he receives further 
notice.  He does, however, have the right to submit additional 
evidence and argument on the remanded claim.  Kutscherousky v. 
West, 12 Vet. App. 369, 372 (1999).

The law requires that this claim be afforded expeditious 
treatment.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).


______________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


